Robinson, J.
(dissenting). The plaintiff sues to recover a balance ■of $727 for goods sold and delivered. On a counterclaim for damages the jury gave the defendant a verdict for $150. Thus the result is to release him from the payment of $727. Hence the verdict is in fact $877, and the plaintiff appeals. The goods were a small refrigerator .at $150, a large combination show case and refrigerator, $500, two wall cases, $250, and a counter, $72, — malting in all $972. That was the price f. o. b. at Chicago. Defendant paid $245, leaving the bal•ance $727.
The goods were manufactured by the plaintiff at Chicago and shipped to the defendant at Minot, except the small cooler, which was shipped to Williston. Defendant had been in the rosary business at the twin cities, and his purpose in buying the articles was to use them in doing a twin-city rosary business at Minot and at Williston. The *409defense is that the goods were not delivered in time and that they were worthless for the purpose for which they were purchased; that the big cooler did not cool the flowers, and, in consequence, they were spoiled to his damage a thousand dollars. There was really no objection to any of the property, excepting the big cooler. The evidence shows that it was shipped in a knocked-down state, and it was not properly put up. and did not sufficiently cool the flowers. In fact there was no floral business at Minot to warrant the purchase of such an immense plate-glass show case and cooler. It was much the same as Noah’s ark after the flood, when it rested on the top of Mount Ararat; it was out of place. On October 12, 1915, the plaintiff wrote the defendant as follows: “We have your blueprint and letter and' will make the refrigerator as follows: 12 feet wide, 5 feet deep, and 8 feet high over all. Front will have four display doors and one window panel in the center, base is covered with 6-inch verde antique marble 6 inches high, drawers in the base. The ice compartment is in the back of the refrigerator, with plate-glass mirrors in the front.” Then it is shown that a large part of the front was of plate glass. Now it is well known, that glass is a good conductor of heat and cold, and with a temperature of 75 or 80 degrees on one side of the glass, doubtless it was not easy to reduce the other side below 60 or 65 degrees. On the whole, the evidence shows that the combination show case and cooler was made and shipped in accordance with the special order of the florist.
The defendant was slow in making his cash payment, and it seems the plaintiff awaited the payment before commencing to make the cooler. On October 7, 1915, defendant wrote the plaintiff that he was mailing $245, which he did not mail until October 20th, though he expected the goods shipped to arrive November 1st.
The answer is not based on the proper rule of damages, which is. given by statute thus: It is: (1) The excess, if any, of the value which the property would have had at the time and place of sale if it had been as warranted, above its actual value; (2) a fair compensation for the loss incurred by an effort in good faith to use the property for the purpose for which it was sold. Oomp. Laws, §§ 7158, 7159. Under the statute the answer should have shown the facts thus: The value of the property, if made as per contract, at the time and place *410of sale; (2) the real value of the property as put on the cars, f. o. b.; (3) the loss incurred by an effort in good faith to use the property. Of course the evidence should have been limited to the proof of such facts; but, on the contrary, against objections, defendant gave testimony to this effect: The big cooler is worthless, though it has been made over so that it works very good now. The biggest season for chrysanthemums commences the latter part of November and in December. At that time there was produced at the raising plant about 500 chrysanthemums a day. They were worth from $2 to $3 a dozen. I was raising large numbers of carnations and roses, and cut around 1,000 carnations a day and 200 roses. The carnations were worth 5 to 6 cents apiece, and the roses, 8, 10, and 12 cents.
Q. “TIow much did you lose on the flowers by the defect of the refrigerator ?” - .......
A. “Around $2,000.”
All the testimony relates to the loss of flowers for want of a proper refrigerator. Day after day it seems defendant kept using the combination show case and refrigerator, and charged the loss to the plaintiff. He charged up the daily loss of flowers for which there was no market. There was no showing of any loss by an attempt in good faith to use the big cut-glass cooler. As a florist it was for defendant to know the right temperature to preserve the flowers and to ascertain the temperature by a thermometer. He had no excuse for attempting to use a cooler that did not cool to a proper temperature. But defendant had to quit the florist business, not for want of a cooler, but because the people of Minot needed bread and butter more than they needed flowers at $2 or $3 a dozen. Had it been possible for defendant to produce flowers and to market them at the prices stated, he would not have quit the business that would soon have made him a millionaire. Neither the answer nor the evidence submitted has any bearing on the correct rule and measure of damages, and the charge of the court does not in any way state the rule or measure of damages. The verdict has no support either in the pleadings or the evidence.
This case was poorly tried. The rule of damage was ignored as it is in the long-delayed majority opinion. The case demands a well-prepared motion for rehearing.